Case 1:14-cv-01089-KG-SMV Document 403 Filed 08/05/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
WAYNE KENNETH AUGE, II, M.D.,
Individually and as Trustee on Behalf of
Covalent Global Trust,
Plaintiff,

vs. CV No. 14-1089 KG/SMV

STRYKER CORPORATION, and
HOWMEDICA OSTEONICS CORP.,

Defendants.

ORDER GRANTING IN PART JOINT MOTION

This matter is before the Court on the parties’ Joint Motion Regarding August 9-10, 2021
Pretrial Conference (Motion) (Doc. 396). In their Motion, the parties request that “the Court
release the parties’ experts from the obligation to be available during the pretrial conference.”
(Doc. 396) at 1. In addition, the parties ask that “the Court defer consideration of objections to
exhibits until at or near the trial.” Jd The Court will address each request in turn.

First, the parties explain that “neither party has filed a motion in limine with respect to
the other party’s damages expert.” Jd. at2. Therefore, the parties request that these two
experts—Dr. Keith Ugone and Ambreen Salters—be excused from attending the pretrial
conference. Jd. The Court agrees that Dr. Ugone and Ms. Salter’s presence at the pretrial
conference is unnecessary. As a result, both experts are properly excused.

Similarly, the parties request excusal of experts Wayne Burkhead and Karl Leinsing. Jd.
at 2. In support, the parties request that the Court hear any challenges to the witnesses’

admissibility closer to the start of trial. Jd Recently, however, the Court disposed of both
Case 1:14-cv-01089-KG-SMV Document 403 Filed 08/05/21 Page 2 of 2

Daubert Motions challenging the experts’ proposed testimony. See (Docs. 399, 401). Therefore,
the parties’ request to delay consideration of the experts’ admissibility is now moot. Given the
Court’s recent Orders, both Dr. Burkhead and Mr. Leinsing are excused from attending the
pretrial conference. See id.

Second, the parties request “that the Court defer consideration of the parties’ [exhibit]
objections” because several of the objections can be resolved “after the Court rules on the
parties’ motion in limine.” (Doc. 396) at 3. However, the Court recently decided the parties’
pending pretrial motions. See (Docs. 397, 398, 399, 400, 401). As a result, the Court may now
resolve the parties’ objections to the exhibits. For this reason, the Court denies the parties’
request to postpone the Court’s review of their objections at the pretrial conference. The parties
are directed to come prepared with their outstanding disputes identified. In addition, the parties
are directed to ensure that both opposing counsel and the Court are in receipt of their pre-marked
exhibits, in advance of the pretrial conference. The Court has set a telephonic status conference
for August 6, 2021, at 9:30 am. MST to determine whether the pretrial conference shall proceed
as scheduled or should proceed at a later date.

In conclusion, the Court grants the parties’ request to excuse the expert witnesses from
the pretrial conference. Moreover, the Court denies the parties’ request to defer consideration of
their exhibit objections. Relatedly, the parties are directed to furnish a copy of their pre-marked
exhibits to both opposing counsel and the Court. As a result, the Court grants in part and denies
in part the parties’ Joint Motion (Doc. 396).

IT IS ORDERED.

 
